Title: To George Washington from Joseph Reed, 17 May 1781
From: Reed, Joseph
To: Washington, George


                        
                            Sir
                            In Council Philadelphia May 17th 1781
                        
                        We have to acknowledge your Excellencys favour of the fifth Instant—the observations on the address of the
                            Artillery Officers of Colonel Proctors Regiment contain so perfect and satisfactory an answer that we hope we shall have
                            no occasion to trouble your Excellency on that subject again much less shall we by any act of ours contravene a system
                            which is established not only by Resolutions of Congress and constant usage but sanctified with your approbation Should
                            the Officers persevere in the Resolution of resigning we are perswaded no inconvenences will result to the publick service
                            equal to that of yielding on every occasion to demands accompanied with this Threat. For we can look upon it in no other
                            light. We cannot consider Colonel Proctors resignation in the light of a publick misfortune as he has for a long time
                            traversed every measure proposed by this Board and affected an independency not only of the authority of the state but his
                            superior Officers in the Line and amidst profession of respect and obedience violated every arrangement we made for the
                            subsistence and recruiting of his Corps. The very day that his resignation was publickly known Major Eustice came down
                            with a well authenticated Complaint against him of dismissing a few days before, and after he had declined all other duty,
                            a great number of the best soldiers some of whom had reinlisted with new bounties and others had received the gratuity
                            allowed by the State and their Cloathing. At the same time he gave certificates to all the Musick of the Regiment that
                            they were intitled to discharges in September next. We do not know how far the authority of a Colonel thus circumstanced
                            extends but the loss to the Publick and injury to the service is very great. Colonel Proctor had eight days to get his
                            inlistments to Trenton at the time of the discharge under the Commissioners, had he improved this time the greatest part
                            of his Regiment would have been retained; but this he did not, under Pretences too frivolous to deserve Notice. We are now
                            at a loss to know in what light to consider Colonel Forest as at one time it is said he is out of service and going to
                            superintend the works at Carlisle at other times he appears as having Command and again declines the ordinary duty—and
                            except in the case of this Remonstrance seems cautiously to decline signing any paper to us as Commanding Officer of the
                            Regiment.
                        Having a long time sought for a return of the Officers of this Regiment thro’ Colonel Proctor and other
                            wise—we must now trouble your Excellency to use your authority that we may know who the Officers are, and their Rank.
                            Every other Regiment has most chearfully complied with our request by which we were enabled to make out an arrangement
                            which we have found exceedingly useful on many occasions.
                        We now proceed to the other part of your Excellencys letter and most fervently do we wish we could say what
                            would give you that content and satisfaction which we would ever wish to do. We should be extremely unhappy if by
                            contradicting Reports which may be made to your Excellency by inferior Officers where we can do it with Truth and Justice
                            we could be supposed to animadvert on the Representations your Excellency may think proper to make to Congress; deriving
                            your information immediately from those Communications and referring immediately to them we cannot but consider it a duty we owe to Truth and Justice, to your Excellency and
                            ourselves to remove any impressions which may arise from a misapprehension of facts. The late instances of Colonel Blaine
                            and Colonel Broadhead appeared to us to fall within this description, from your Excellencys letter to Congress confirmed
                            by your favour of the fifth Instant. In the first, if this was not a false suggestion there was such a concealment either
                            accidental or designed (Mr Hazelwoods local duty and other circumstances considered) as gave your Excellency a wrong Idea
                            of the Orders of the Board. Amidst your other embarrassments we do not chuse to trouble your Excellency with Colonel
                            Blaines letter wrote to us on the occasion, we are sufficiently humiliated by such Treatment, but we must take the freedom
                            to pronounce it equally unjust indecent and impolitick; It may drive Men of Virtue and Spirit from the publick service it
                            will never provoke their exertions in it.
                        In the latter case we have the accounts of the Commissioners and the Concurrent testimony of Mr Duncan the
                            Quarter Master at Fort Pitt that except when the Mills could not grind last fall and that for a very little time there
                            never had been a want of flour at Fort Pitt or any other articles we were bound to furnish. 
                        Surrounded as your Excellency is with military cases it is not presumable you can have time to inquire into
                            the Concerns of particular states, but we are perswaded you will pardon our engrossing as small part of it, while we offer
                            a few observations palliative at least if not justifying the seeming delinquencies of this state whose Government not
                            standing in the same harmonious and respectable point of view as most of its neighbours is under the necessity of
                            appealing to private as well as publick Candour. This State has not only been the residence of Congress with all their
                            train of attendants and Officers but also of all the military mechanism, If we may so express ourselves of the Continent.
                            From hence the Quarter Master principally drew his Waggons, his Horses his Camp equipage of all kinds besides a great
                            number of Waggoners and artificers never carried into any publick account tho supported with the real substance of the
                            state for depreciated paper. Prisoners of War and prisoners of state have never been in a very great proportion the
                            inheritance of Pennsylvania. Our Line untill the Mutiny, was deemed the flower of the army not from its numbers so much
                            as the appointments of the state which exceeded any other. But your Excellency cannot suppose all this was done without
                            great expence and accumulating a heavy load of debt. We have indeed a painful preeminence on this particular as your
                            Excellency will see by the inclosed estimate taken from that in which Congress framed a late circular address to the
                            states. Under these circumstances our People surcharged with the Continental certificates, a proportion of Twenty  Millions out Fifty  lent to the Continent for which the Lender can get neither principal nor interest,
                            publick Credit exhausted and private patriotism sinking under its partial and oppressive burthens, Congress adopted the
                            system of state supplies. The first demands did not much exceed those bounds which the states might approach tho with
                            difficulty attain. It was impossible for any state to be more anxious to compass them than this was. We framed a system
                            upon principles which experience has approved: a sum of money was emitted upon funds which disaffection could not
                            depreciate nor avarice speculate upon—but what neither disaffection nor Avarice could do Party did. Least the Government
                            should gain credit and stability every art was used to lessen the Credit of the Money and prevent its circulation, an
                            agreement to pass the Money at par was violated almost as soon as made. But to avoid the odium so obvious upon a failure
                            of supplies the scheme of the Bank was adopted by which the World was to see that individuals could do more than the
                            Government; every decent overture was made by Government to effect a Union of strength but in vain, elated by the
                            Countenance it received, and disdaining all aid underived from party views it proceeded for a little time. But its notes
                            would not circulate, it soon declined in credit, but it gave the paper money of the state an irreparable wound and widened
                            all the breaches which publick virtue could wish to have closed.
                        In the mean time the Committee at Camp prepared those extraordinary requesitions which surprized every
                            considerate Man—the demands by far exceeding all the current cash within this state of every species and kind. Other
                            Nations have expended their whole Income they have broke in upon the Capital, have anticipated future Taxes, but to take
                            double the money of a Country at an instant for publick use was reserved to this occasion. However that we might not be
                            wanting to reasonable exertions especially with a prospect of the French Fleet arriving and the hope of terminating the
                            War we strained every nerve. at your Excellencys Call we turned out the Militia at a very great state expence we purchased
                            great numbers of Horses we procured Waggons. and in the articles of provision; perseverance and influence supported by
                            force supplied the languid credit of the Money. But we found ourselves so much exhausted, and the exertions however
                            insufficient (they might be represented) proved so burthensome to the People that they fought relief in a change of
                            Rulers; the Assembly which had passed Laws for curbing the disaffected, for drawing forth the Resources of the state
                            became odious and even the calling forth the Militia agreeable to your Excellencys Requesition proved no small source of
                            obloquy and discontent being represented by some as rather an idle parade to gratify particular vanity, than resulting
                            from real necessity. When the new Assembly met being resolved to do every thing in our power for the support and supply
                            of the army we laid before them all the Requesitions your Excellencys letters &ca and added every inducement as
                            you will see by the inclosed Messages—besides which in letters which prudence would not allow to be put on their minutes
                            we urged them by every motive to make an early provision for the army and frontiers to avail themselves of the time which
                            the Winter would afford for these important preparations, but without effect, and after sitting several weeks they broke
                            up without entering into the subject farther than to require every shipper of flour to deliver one third of his purchases
                            for the use of the Army and classing the Inhabitants for Men, in a mode which has proved very insufficient At the
                            succeeding sessions we again pressed them as far as decency would admit, we represented that the exhausted tate of the
                            Treasury the decline of publick credit and other circumstances required the most vigorous and decisive measures. We began
                            plainly to perceive that by the importation of specie in return for the flour shipped to the Havanna, and declining
                            confidence in paper we should soon find difficulties in purchasing with it. We promised ourselves that some system would
                            have been framed for supplies an estimate of which we laid before them, they were afterwards informed the laws which
                            enabled the Commissioners to seize in case of emergence had expired. In the Month of April the business of supplies was
                            taken up and so far effected as to direct an emission of five hundred thousand pounds in bills of credit for these and
                            other purposes. We were from the first obliged to purchase at a great depreciation which increased to three and four for
                            one—but on the last arrivals from the Havanna and before any declaration of exchange by publick authority the purchases
                            immediately stopped no flour could be had but for hard money and so it has continued ever since the late supplies having
                            been procured chiefly on an exchange for salt. He then had recourse to the law directing one third to be delivered to the
                            state but here again we were disappointed the Merchants would not deliver the one third for paper money but at a
                            depreciation destructive of the money and many wholly declining it. When the penalty was to be enforced we were informed
                            they would unlade it send it over to New Jersey or the Delaware state in small craft and reship it from thence. Your
                            Excellency advises to compulsory means all others failing; every other state has Laws enabling its Executive on emergencys
                            to use such measures, these Laws heretofore subsisted in this state but being temporary, and now expired, the present
                            Assembly have not thought it advisable to renew them or repose any such confidence in their Executive It may seem strange
                            to your Excellency but it is not less true that we have not legal power to empress a single Horse or Waggon let the
                            emergency be what it will, nor have we any legal power whatever over property in any instance of publick distress, or to
                            apprehend the most notorious emissary from the enemy on any other than strict legal proof. The persons described in your
                            Excellencys letter last fall, as inlisting Men for the enemy, which was laid before the Assembly are now at large intitled
                            to all the benefit of a Habeas Corpus. In the state of imbecility with no other Money but what is universally refused even
                            by those who had the principal share in emitting it: without powers to seize under any circumstance we feel, we regret our
                            inability to answer the publick expectations with the keenest sensibility. We have Communicated our situation to Congress
                            we have requested them to co operate with us and give private Interest some check in the publick favour untill the
                            Magazines could get a supply; We requested them to recommend an embargo for unless that measure comprehended New Jersey
                            and Delaware it would not avail here, we even requested them to seize the outward bound vessels laden with flour assuring
                            them of our concurrence in such a case of necessity. For we must frankly acknowledge there is no scarcity in the Country.
                            This city has now an abundance for exportation tho we cannot obtain a Barrell with our Money, this Commodity being only
                            attainable for specie. We have again called the Assembly with the last hope of receiving some relief under our complicated
                            burthens and distresses, which are almost insupportable to minds anxious to discharge their duty to the publick and
                            support the Contest to an honorable issue. The sufferings of the army receive at least the sympathy and praise of their
                            Country—we have not even this Consolation. We would ever avoid comparisons as envideous but we believe when our supplies
                            are compared with those of other states we shall in all respects have been found equal to our neighbours no other state
                            making regular returns, their deficiencies cannot be easily ascertained as ours, but we have good authority to say that
                            for two years past Pennsylvania has borne one fourth of the whole expence of the War. It is true our exertions have not
                            been of that brilliant nature as to draw publick acknowledgments, tho we are not intirely without them. Your Excellency
                            observes we are short of our quota: We frankly acknowledge that in our opinion the abilities of the state are not equal to
                            the quota assigned but we have done all in our power to attain it. We do not find that any state has ever supplied its
                            quota? and we submit to your Excellency whether such constant deficiencies do not prove that the estimates are on too
                            large a scale or that there is a general reluctance on the part of the People. The quota’s are the only rule by which your
                            Excellency can go—but when Members of Congress are addressed on this point they answer that the estimates are prepared in
                            the Army, and they can only adopt them as framed by the heads of the several Departments. The supplies demanded this year
                            at the rates Congress have reckoned which are much below Market prices are equal to eleven years Taxes, and all other
                            Income of this state in its most prosperous days besides which, all the expences of the Frontiers, satisfaction to the
                            Army, support of Government, and the vast variety of other Charges, are to be provided for. All these to be defrayed by
                            Money, not half equal to the service nominally, and which even the best whigs will not take, but five or six times below
                            its legal value, and many refusing it altogether. In this view of our situation we must submit to your Excellencys
                            candour, and to that of the World, being well assured, that all circumstances known and considered, be the consequences
                            what they may, we shall stand justly acquitted of them before God and Man. That your Excellency should make the most
                            particular Representations of the state of supplies to Congress and urge the states to proper exertions, perfectly accords
                            with our Idea of that propriety which has ever distinguished your publick Conduct—but if unfavourable inferences are
                            thence drawn and delinquencies imputed to a particular body of Men, which are justly chargeable to another, or to the
                            Community at large we submit to your Excellencys good judgement whether it is not as natural and just to state freely and
                            justly the true and real causes of our misfortunes and whether it is not the justice, which innosence and a faithful
                            discharge of publick duty reasonably demands. We acknowledge and lament the decline of publick spirit, the rapacity of
                            private gain, the prevalence of disaffection, the malevolence of faction, and many other causes which seem to have
                            corrupted all the springs of Government. But we disdain every practice of this kind ourselves, and having endeavoured by
                            precept, by example, and exertion of publick authority, to check these evils so pregnant with ruin, we cannot but claim an
                            exemption also from having any share of censure for the consequences they may produce. And tho the army may justly boast
                            many splendid instances of publick virtue & disinterested regard to the publick Interests, we cannot admit their
                            claim to be an exclusive one, at least we think civil characters may with propriety ask candid construction of their
                            conduct, and kind forbearance with each other under mutual difficulties. If the service of the publick was not a
                            sufficient inducement, the grateful respect we bear to your Excellency for your great and signal services, would operate
                            powerfully on us, as we are not ignorant nor inattentive to the laborious, tho glorious task which Providence has assigned
                            to you, the burthens of which, we rejoice to alleviate, when ever it is in our power.
                        But we shall trespass too much on your Excellencys patience, and therefore hasten to conclude a letter, which
                            has already exceeded all reasonable bounds. In doing this we apprehend it our duty, to mention some other particulars of a
                            publick nature. In the last page of the inclosed paper your Excellency will find a report of the Assembly on the causes of
                            the Mutiny. It might have been expected, that Gentlemen possessed of Facts as they must have been, in order to make such a
                            report would have pointed out the persons and transactions to which they allude, when they say "certain offences
                            inquirable by Court Martial, and military proceedings were among the Causes." One Instance occurring to us we thought
                            proper to lay it before a Court Martial. We last summer sent forty six thousand dollars to camp to pay an arrearage of
                            bounty due to certain Recruits. When General Potter went to Camp in the winter he was waited on by these Recruits,
                            complaining of being defrauded by the State of their bounty. Upon inquiry the receipts were found and among others a
                            Lieutenant Bigham appeared to have been intrusted as the Bearer of a considerable part of it, on being called to answer,
                            he acknowledged his having spent it, and among the frivolous excuses alledged his necessities on the road, tho’ upon
                            examining our minutes, we found he had been furnished with money for his expences. We desired General St Clair to inquire
                            into it by a Court Martial, which was readily granted, but reluctantly attended, and as abruptly dissolved, before they
                            made any report. They were called together again, reproved for this unmilitary procedure, and the Fact proved as above,
                            but we do not know what is become of it, the Officers being dispersed without any satisfaction given to us. We cannot but
                            expect Mutinies, if injustice is thus done the soldiery with impunity. The greatest part of these Men tho’ inlisted for
                            the War, are now gone in consequence of the disappointment of their bounty. The March of the Pennsylvania Line to the
                            southward has been an object of great anxiety to us, but really the demands increased upon us in such a manner that we
                            began to doubt whether they would ever march. A settlement was first necessary—then an advance of Money, both these being
                            reasonable, were complied with—then a new Law was requested to pay down one third of the depreciation, and a new settlement
                            to be made—then Interest to be included, all which took up much time, the articles of cloathing &ca having been
                            provided long ago. These demands were all satisfied as soon as money could be emitted. The Auditors were sent back to go
                            round the state the second time. We made an arrangement by which every Officer was to be settled with at his proper post,
                            and suitable portions of Money sent to each place, but as soon as it was known that a payment was begun at Newtown, the
                            Officers came together in all directions, Money designed for one place, was broke into another, our plan subverted, and
                            much time was lost. To apologize for the delay the Auditor was accused by some of the Officers of drunkeness, and
                            incapacity, tho he has long served the Continent with reputation in matters of account. Expresses came to us for more
                            certificates, for more Money, and in short confusion and delay took place. General Wayne having intimated to us his
                            intention of writing to your Excellency on this subject, we hope he has fully explained it. We can assure your Excellency
                            the above state is strictly just. We complied with his requisitions in every particular except the reappointment of two
                            Auditors who on the first settlement had made the most inexcusable mistakes. If any other delay has happened than we have
                            stated above, it arose from unavoidable necessity and was the immediate consequence of the Requisitions of the Officers
                            themselves, and the Laws passed thereupon. 
                        Conscious of having faithfully, and diligently applied to the publick service, denying ourselves, not only a
                            common attention to our private affairs, but even the smallest amusements, and having to the best of our understandings
                            transacted the publick business intrusted to our charge, next to the approbation of our own minds, we would wish to give
                            satisfaction to the Country, and in a particular manner to your Excellency. But as in the Beginning of this Contest when
                            want of discipline, of courage, and other military virtues brought on losses and defeats, too many sought to ascribe them
                            to their Generals so now finding the publick credit fund, Taxes demanded, and the spirit which animated them in the
                            Beginning of the Contest, absorbed by private Considerations there are too many who seek to exonerate themselves by the
                            most unfair, and even cruel imputations on their Rulers. For our parts in particular, we find our burthens so great, and
                            our Offices so unthankful that we shall most chearfully give place to Men of better abilities, and to whom more confidence
                            may be given—in fidelity and diligence we cannot yield to any. And Whenever our Country shall think proper to dismiss us
                            either with praise or censure, we shall retire with the consciousness of having with sincerity and diligence, endeavoured
                            to do our duty. While we remain in Office, we shall as we may be supported and enabled, exert ourselves for the publick
                            welfare and ever pay a scrupulous regard to the Requisitions of Congress and the Representations your Excellency may think
                            proper to make.
                        With these sentiments, and intreating your Excellency to excuse the length of this state, we hasten to add
                            our sincerest wishes for the continuance of your health, & honour, and that the future happiness of your life may
                            compensate the cares and anxieties which now attend it. And to subscribe ourselves with great respect and esteem. Your
                            Excellencys Most obedient and very humble Servant
                        
                            Jos. Reed
                            President

                        
                    